                Case 19-11915-BLS             Doc 268       Filed 12/06/19        Page 1 of 31



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

RAIT FUNDING, LLC,                                         Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,1

                                   Debtors.                (Jointly Administered)
                                                           Re: Docket No. 53


 ORDER (I) AUTHORIZING AND APPROVING EQUITY AND ASSET PURCHASE
   AGREEMENT; (II) APPROVING SALE OF SUBSTANTIALLY ALL OF THE
DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND
           ENCUMBRANCES; (III) AUTHORIZING THE DEBTORS
      TO CONSUMMATE TRANSACTIONS RELATED TO THE ABOVE;
                 AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) pursuant to, inter alia, sections 105(a) and 363 of title 11

of the United States Code (the “Bankruptcy Code”) and rules 2002, 6004, 6006, 9007 and 9014

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for, inter alia, entry of

an order (this “Sale Order”) (a) authorizing and approving that certain Equity and Asset Purchase

Agreement, dated as of August 30, 2019 [D.I. 53], and as amended as of October 4, 2019 [D.I.

129] (as the same may further amended, supplemented or modified, from time to time in

accordance with its terms, the “Purchase Agreement”), by and among RAIT Financial Trust,

RAIT General, Inc., RAIT Limited, Inc., and Taberna Realty Finance Trust (collectively, the

“Sellers” and each individually, a “Seller”), and CF RFP Holdings LLC (the “Buyer”), (b)


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT Financial Trust, a
Maryland real estate investment trust (9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited,
Inc., a Maryland corporation (9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577);
RAIT JV TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a Delaware limited
liability company (4870). The mailing address for all Debtors is Two Logan Square, 100 N. 18th Street, 23rd Floor,
Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).


121355887.1
                Case 19-11915-BLS               Doc 268        Filed 12/06/19         Page 2 of 31



approving the sale by the Sellers of the Purchased Assets2 pursuant to the Purchase Agreement,

(c) authorizing the Debtors to consummate transactions related to the Purchase Agreement and

(d) granting related relief, all as more fully described in the Motion; and the Court having

entered on October 2, 2019, the Order (I) Establishing the Bidding Procedures, Including

Approval of a Break-Up Fee and Expense Reimbursement, and (II) Granting Related Relief [D.I.

126] (the “Bidding Procedures Order”); and the Debtors having determined that the only

Qualified Bid (as defined in the Bidding Procedures Order) for the Purchased Assets was made

by the Buyer pursuant to the Purchase Agreement; and the executed Purchase Agreement having

been filed with the Court; and the Court having conducted a hearing on December 5, 2019 (the

“Sale Hearing”), at which time all parties in interest were offered an opportunity to be heard with

respect to the proposed sale by the Debtors of the Purchased Assets that are owned by the

Debtors (the “Sold Assets”3, and the sale thereof to the Buyer and any Buyer Designees (as

defined below), the “Sale”), to consider the approval of the Sale pursuant to the terms and

conditions of the Purchase Agreement; and the Court having considered: (i) the Motion and any

objections thereto; (ii) the Bidding Procedures Order; (iii) the Purchase Agreement; (iv) the

arguments of counsel made, and evidence adduced, related thereto; (v) the evidence presented in

support of the relief requested in the Motion in the Declaration of Andrew Kramer in Support of

the Debtors’ Motion for Entry of an Order (I) Establishing the Bidding Procedures, Including

Approval of a Break-Up Fee and Expense Reimbursement, (II) Approving the Sale of

2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.
3
  The Purchase Agreement defines the Purchased Assets to include not only those assets being acquired directly by
the Buyer (or a Buyer Designee) from the Debtors, but also assets owned by direct or indirect non-debtor
subsidiaries that are being acquired indirectly by the Buyer by virtue of its purchase of the equity interests of RAIT
Partnership, L.P. from RAIT General and RAIT Limited. Sold Assets (as defined in this Order), on the other hand,
includes only those Purchased Assets that are being acquired directly by the Buyer (or a Buyer Designee) from the
Debtors. Neither Sold Assets nor Purchased Assets include Causes of Action (as defined in the Debtors’ Joint
Chapter 11 Plan [D.I. 139]) held by the Debtors or their Estates (as defined in the Plan), other than as set forth in the
definition of “Intellectual Property” in the Purchase Agreement.

                                                           2
121355887.1
               Case 19-11915-BLS             Doc 268        Filed 12/06/19       Page 3 of 31



Substantially All of the Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances,

and (III) Granting Related Relief [D.I. 114], the Declaration of Andrew Kramer in Support of the

Sale of Substantially All of the Debtors’ Assets to CF RFP Holdings LLC [D.I. 253], and the

Declaration of John J. Reyle in Support of the Sale of Substantially All of the Debtors’ Assets to

CF RFP Holdings LLC [D.I. 254]; and (vi) the full record in these chapter 11 cases, including the

record related to the hearing to consider the Bidding Procedures Order (the “Bidding Procedures

Hearing”) and the Sale Hearing held before the Court; all parties in interest having been heard, or

having had the opportunity to be heard, regarding the approval of the Purchase Agreement and

the Sale and the other transactions contemplated by the Purchase Agreement; and it appearing

that the relief requested in the Motion is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest; it is hereby FOUND, CONCLUDED, AND

DETERMINED THAT:4

         A.      Findings of Fact and Conclusions of Law. The findings and conclusions set forth

herein constitute this Court’s findings of fact and conclusions of law pursuant to Bankruptcy

Rule 7052, made applicable to these chapter 11 cases pursuant to Bankruptcy Rule 9014. To the

extent that any of the following findings of fact constitute conclusions of law, they are adopted

as such. To the extent any of the following conclusions of law constitute findings of fact, they

are adopted as such.

         B.      Jurisdiction. This Court has jurisdiction over the Motion and over the property of

the Debtors, including the Sold Assets to be sold, transferred, and conveyed pursuant to the

Purchase Agreement, pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated February

4
  All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Motion
are hereby incorporated herein to the extent not inconsistent herewith.

                                                        3
121355887.1
              Case 19-11915-BLS        Doc 268      Filed 12/06/19    Page 4 of 31



29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these chapter

11 cases and the Motion in this district and Court is proper under 28 U.S.C. §§ 1408 and 1409.

         C.    Final Order. This Sale Order constitutes a final order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rule 6004(h), and to any extent necessary under

Bankruptcy Rule 9014 and rule 54(b) of the Federal Rules of Civil Procedure, as made

applicable by Bankruptcy Rule 7054, this Court finds that there is no just reason for delay in the

implementation of this Sale Order, and directs entry of judgment as set forth herein.

         D.    Property of the Estate. The Sold Assets constitute property of the Debtors’ estates

and title thereto is vested in the Debtors’ estates within the meaning of section 541(a) of the

Bankruptcy Code.

         E.    Statutory Bases For Relief. The statutory bases for the relief requested in the

Motion are sections 105(a) and 363 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004,

9007 and 9014.

         F.    Petition Date. On August 30, 2019 (the “Petition Date”), each of the Debtors

filed a voluntary petition under chapter 11 of the Bankruptcy Code. Since the Petition Date, the

Debtors have continued to operate their businesses and manage their properties as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. On September 17, 2019, the

United States Trustee appointed the Official Committee of Unsecured Creditors [D.I. 65] (the

“Creditors’ Committee”).

         G.    Bidding Procedures Order. This Court entered the Bidding Procedures Order on

October 2, 2019, (1) establishing bidding and auction procedures; (2) approving the Break-up

Fee and the Expense Reimbursement (each, as used in the Bidding Procedures Order); (3)

scheduling an auction (if necessary) and the Sale Hearing, to the extent set forth in the Bidding



                                                4
121355887.1
                Case 19-11915-BLS       Doc 268      Filed 12/06/19    Page 5 of 31



Procedures Order; (4) approving the form and manner of notice of all procedures, protections,

schedules, and agreements; and (5) granting certain related relief.

         H.      Notice. As evidenced by the affidavits of service and publication previously filed

with the Court [D.I. 137 & 154], and based on the representations of counsel at the Sale Hearing,

due, proper, timely, adequate, and sufficient notice of the Motion, the Bidding Procedures Order,

the Bidding Procedures Hearing, the Sale Hearing and the Sale has been provided in accordance

with sections 102(1) and 363 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9007,

and 9014 and in compliance with the Bidding Procedures Order, to each party entitled to such

notice, including, as applicable: (1) the U.S. Trustee; (2) counsel to the Creditors’ Committee;

(3) all parties known or reasonably believed by the Debtors to have asserted any lien,

encumbrance or claim on, or other interest in, any of the Sold Assets, if any; (4) all parties who

have expressed a written interest in the Purchased Assets; (5) each governmental agency that is

an interested party with respect to the sale of the Purchased Assets contemplated by the

transactions proposed thereunder; (6) all applicable state and local taxing authorities in the

jurisdictions in which the Debtors may have tax liability; (7) counsel to the Buyer; and (8) all

other parties who have requested notice under Bankruptcy Rule 2002 as of the date of entry of

the Bidding Procedures Order. With respect to entities whose identities are not reasonably

ascertained by the Debtors, publication of the Sale Notice (as defined in the Motion and, as

modified for publication, the “Publication Sale Notice”) in the National Edition of USA Today on

October 7, 2019, as evidenced by the Affidavit of Don Whitman of MCA Russell Johns Associates

LLC Regarding Publication of Sale Notice in USA Today filed on October 21, 2019 [D.I. 154],

was, and is deemed, sufficient, and reasonably calculated under the circumstances to reach such

entities.     The notices described above were good, sufficient, and appropriate under the



                                                 5
121355887.1
              Case 19-11915-BLS        Doc 268       Filed 12/06/19   Page 6 of 31



circumstances, and no other or further notice of the Motion, the Bidding Procedures Order, the

Bidding Procedures, the Sale, and the Sale Hearing is, or shall be, required. The Publication Sale

Notice and the Sale Notice (collectively, the “Sale Procedures Notice”) provided all interested

parties with timely and proper notice of the Sale contemplated by the Purchase Agreement, the

Bidding Procedures, the Bidding Procedures Order, the Sale and the Sale Hearing.

         I.    Disclosures.   The disclosures made by the Debtors in the Motion, the Sale

Procedures Notice, and related documents filed with the Court concerning the Purchase

Agreement, the Bidding Procedures Order, the Bidding Procedures Hearing, the Sale and the

Sale Hearing were good, complete and adequate.

         J.    Sale and Marketing Process. The Bidding Procedures set forth in the Bidding

Procedures Order were non-collusive, proposed and executed in good faith as a result of arms’-

length negotiations, and substantively and procedurally fair to all parties.         The Debtors

conducted the sale process in accordance with, and have otherwise complied in all respects with,

the Bidding Procedures Order. The sale process set forth in the Bidding Procedures Order

afforded a full, fair, and reasonable opportunity for any entity to make a higher or otherwise

better offer to purchase the Purchased Assets.

         K.    Successful Bidder. The Debtors determined, in accordance with their business

judgment and the Bidding Procedures Order and in consultation with the Creditors’ Committee,

that the Buyer’s bid was the sole Qualified Bid. As a result, the Debtors declared the Buyer the

Winning Bidder (as defined in the Bidding Procedures Order) in a notice filed with this Court

[D.I. 231] (the “Notice of Winning Bid”) and cancelled the Auction (as defined in the Bidding

Procedures Order).




                                                 6
121355887.1
              Case 19-11915-BLS          Doc 268       Filed 12/06/19     Page 7 of 31



         L.     Highest and Best Bid. The terms contained in the Purchase Agreement constitute

the highest and best offer for the Sold Assets and the transactions contemplated by the Purchase

Agreement will provide a greater recovery for the Sellers’ estates for the Sold Assets than would

be provided by any other available alternative. The Sellers’ determination that the transactions

contemplated by the Purchase Agreement constitute the highest and best offer for the Sold Assets

constitutes a valid and sound exercise of the Sellers’ business judgment.               The Purchase

Agreement and the Sale contemplated thereby represent a fair and reasonable offer to purchase

the Sold Assets under the circumstances of the chapter 11 cases. No other entity or group of

entities has presented a higher or otherwise better offer to the Sellers to purchase the Sold Assets

for greater economic value to the Sellers’ estates than the Buyer.

         M.     Best Interests of Estates, Creditors and Parties In Interest. Given all of the

circumstances of the chapter 11 cases and the adequacy and fair value of the consideration

provided by the Buyer under the Purchase Agreement, the transactions contemplated by the

Purchase Agreement constitute a reasonable and sound exercise of the Sellers’ business

judgment, are in the best interests of the Debtors, their estates, their creditors, and other parties in

interest, and should be approved.

         N.     Sound Business Purpose.           The Debtors have demonstrated compelling

circumstances and a good, sufficient, and sound business purpose and justification for the Sale

outside the ordinary course of business under section 363(b) of the Bankruptcy Code, and before,

and outside of, a plan of reorganization, and such action is an appropriate exercise of the

Debtors’ business judgment and in the best interests of the Debtors, their estates, and their

creditors. Such business reasons include, but are not limited to, the fact that: (1) the Sale

contemplated by the Purchase Agreement constitutes the highest and best offer for the Sold



                                                   7
121355887.1
              Case 19-11915-BLS        Doc 268      Filed 12/06/19    Page 8 of 31



Assets; (2) the Purchase Agreement and the consummation of the transactions contemplated

thereby present the best option available to the Debtors to realize the value of the Debtors’

assets; and (3) any other transaction would not yield as favorable an economic result.

         O.    Good Faith. The Buyer (including any Buyer Designees or any of the Buyer’s or

any Buyer Designee’s respective Affiliates, successors and assigns) is purchasing the Sold

Assets in good faith and is a good faith buyer within the meaning of section 363(m) of the

Bankruptcy Code. Neither the Buyer nor any Buyer Designees nor any of their respective

Affiliates, officers, directors, managers, members, partners, principals, or direct and indirect

equityholders (or equivalent) or any of their respective representatives, successors or assigns is

an “insider” (as defined under section 101(31) of the Bankruptcy Code) of any Debtor, and,

therefore, each such person is entitled to the full protections of section 363(m) of the Bankruptcy

Code, and otherwise has proceeded in good faith in all respects in connection with these chapter

11 cases in that: (1) the Buyer recognized that the Debtors were free to deal with any other party

interested in acquiring the Purchased Assets; (2) the Buyer complied with the provisions of the

Bidding Procedures Order; (3) the Buyer’s bid was subject to the competitive bidding procedures

set forth in the Bidding Procedures Order; (4) all payments to be made by the Buyer and other

agreements or arrangements entered into by the Buyer in connection with the Sale have been

disclosed; (5) the Buyer has not violated section 363(n) of the Bankruptcy Code by any action or

inaction; and (6) the negotiation and execution of the Purchase Agreement, including the

transactions contemplated thereby, were conducted at arms’-length and in good faith. There was

no evidence of insider influence or improper conduct by the Buyer or any of its Affiliates in

connection with the negotiation of the Purchase Agreement with the Debtors. The Purchase

Agreement does not commit the Buyer, any Affiliate of the Buyer which the Buyer designates to



                                                8
121355887.1
              Case 19-11915-BLS           Doc 268     Filed 12/06/19   Page 9 of 31



acquire a portion of the Sold Assets (each, a “Buyer Designee”) or any of their Affiliates,

successors or assigns to offer employment to any employee of the Debtors or the Debtors’

Affiliates.

         P.    No Collusion.         The Purchase Agreement and the transactions contemplated

thereby cannot be avoided under section 363(n) of the Bankruptcy Code. None of the Debtors,

the Buyer, any Buyer Designee or any of their respective Affiliates, officers, directors, managers,

members, partners, principals, or direct and indirect equityholders (or equivalent) or any of the

respective representatives, attorneys, successors or assigns of the foregoing has engaged in any

conduct that would cause or permit the Purchase Agreement or the consummation of the

transactions contemplated thereby to be avoided, or costs or damages to be imposed, under

section 363(n) of the Bankruptcy Code.

         Q.    Fair Consideration. The consideration provided by the Buyer pursuant to the

Purchase Agreement: (1) is fair and adequate; (2) constitutes reasonably equivalent value, fair

consideration and fair value under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession, or the District of Columbia (including the Uniform Fraudulent

Transfer Act, the Uniform Fraudulent Conveyance Act and similar laws); and (3) will provide a

greater recovery for the Debtors’ estates than would be provided by any other reasonably

practicable available alternative.

         R.    Buyer Not a Successor. By consummating the transactions contemplated by the

Purchase Agreement, the Buyer, any Buyer Designee, each of their Affiliates, each of the

Acquired RAIT Entities and their respective successors and assigns (the foregoing, collectively,

the “Buyer Parties”) are not a mere continuation of any Debtor or any Debtor’s estate, and there

is no continuity, no common identity, and no continuity of enterprise between any of the Buyer



                                                  9
121355887.1
              Case 19-11915-BLS        Doc 268        Filed 12/06/19   Page 10 of 31



Parties, on the one hand, and any Debtor, on the other hand. The Buyer Parties are not holding

themselves out as a continuation of any Debtor. The Buyer Parties are not a successor to any

Debtor or any Debtor’s estate by reason of any theory of law or equity, and the transactions

contemplated by the Purchase Agreement do not amount to a consolidation, merger, or de facto

merger of any of the Buyer Parties, on the one hand, and any Debtor, on the other hand. Neither

the Buyer Parties nor any of their respective officers, directors, managers, members, partners,

principals and direct and indirect equityholders (or equivalent) shall assume or in any way be

responsible for any obligation or liability of any Debtor or any Debtor’s estate, including any

obligation under any collective bargaining agreement or labor practice agreement, if any, except

as expressly provided in the Purchase Agreement.

         S.    No Sub Rosa Plan. The transactions contemplated by the Purchase Agreement

neither impermissibly restructure the rights of the Debtors’ creditors nor impermissibly dictate

the terms of a chapter 11 plan of liquidation or reorganization of the Debtors. The transactions

contemplated by the Purchase Agreement do not constitute a sub rosa or de facto plan of

reorganization or liquidation as they do not propose to (i) impair or restructure existing debt of,

or equity interests in, the Debtors, (ii) impair or circumvent voting rights with respect to any plan

proposed by the Debtors, (iii) circumvent chapter 11 safeguards, such as those set forth in section

1125 and section 1129 of the Bankruptcy Code, or (iv) classify claims or equity interests or

extend debt maturities.

         T.    Power and Authority. Pursuant to the terms of this Sale Order, each of the

Debtors has the right to sell its respective right, title and interest in and to the Sold Assets. The

Debtors are authorized to take all actions as may be necessary, appropriate or desirable to cause

any of their respective direct or indirect Subsidiaries to consummate the transactions



                                                 10
121355887.1
              Case 19-11915-BLS         Doc 268       Filed 12/06/19    Page 11 of 31



contemplated by the Purchase Agreement. The Debtors, acting by and through their existing

agents, representatives and officers, have full power and authority to execute and deliver, and

take all actions as may be necessary, appropriate or desirable to cause any of their respective

direct or indirect Subsidiaries to execute and deliver, the Purchase Agreement and all other

documents contemplated thereby (including, but not limited to, if applicable, that certain

Termination Agreement to be entered into on the Closing Date (the “Intercompany Termination

Agreement”)), and upon entry of this Sale Order, the Debtors require no further consents or

approvals to consummate the transactions contemplated by the Purchase Agreement, except as

otherwise set forth in the Purchase Agreement.

         U.    Binding Agreement. The Purchase Agreement is a valid and binding contract

between the Sellers and the Buyer and shall be enforceable pursuant to its terms. The Purchase

Agreement was not entered into for the purpose of hindering, delaying or defrauding creditors

under the Bankruptcy Code or under other laws of the United States, any state, territory,

possession or the District of Columbia. The Purchase Agreement and the consummation of the

transactions contemplated thereby shall be, to the extent provided in the Purchase Agreement,

specifically enforceable against and binding upon (without posting any bond) the Debtors and

any chapter 7 or chapter 11 trustee appointed in any of the Debtors’ chapter 11 cases, and shall

not be subject to rejection or avoidance by the foregoing parties or any other person.

         V.    Valid Transfer. The transfer of each of the Sold Assets to the Buyer or any Buyer

Designee in accordance with the Purchase Agreement will be, as of the Closing Date or such

other date as set forth in the Purchase Agreement, a legal, valid, and effective transfer of such

Sold Assets, and vests or will vest the Buyer or the applicable Buyer Designee with all right,

title, and interest of the Debtors in and to the Sold Assets free and clear of all Interests or Claims



                                                 11
121355887.1
              Case 19-11915-BLS         Doc 268       Filed 12/06/19    Page 12 of 31



(as defined below), unless otherwise expressly assumed under, or expressly permitted by, the

Purchase Agreement.

         W.    Free and Clear Sale. Any Debtor may sell its right, title and interest in and to the

Sold Assets free and clear of all Interests or Claims against such Debtor, its estate, or any of the

Sold Assets (unless otherwise expressly assumed under, or expressly permitted by, the Purchase

Agreement) because, in each case, one or more of the standards set forth in section 363(f)(1)–(5)

of the Bankruptcy Code has been satisfied. If the Sale were not free and clear of all Interests or

Claims, or if the Buyer Parties would, or in the future could, be liable for any of the Interests or

Claims (except as otherwise assumed under, or permitted by, the Purchase Agreement), the

Buyer would not have entered into the Purchase Agreement and would not consummate the Sale,

thus adversely affecting the Debtors and their estates and creditors. The total consideration to be

provided under the Purchase Agreement reflects the Buyer’s reliance on this Sale Order to

provide the Buyer Parties, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, with

title to and possession of the Sold Assets free and clear of all Interests or Claims (except as

otherwise expressly assumed under, or permitted by, the Purchase Agreement).

         X.    Single Integrated Transaction.      The Purchase Agreement and the transactions

contemplated thereby must be approved and the Closing must occur to preserve the value of the

Debtors’ assets. Entry of this Sale Order approving the Purchase Agreement is a necessary

condition precedent to the Buyer or any Buyer Designee consummating the Sale.                   The

transactions contemplated by the Purchase Agreement and the Sale are inextricably linked and

technically and collectively constitute a single, integrated transaction.

         Y.    Consummation is Legal, Valid and Authorized.             The consummation of the

transactions contemplated by the Purchase Agreement is legal, valid, and properly authorized



                                                 12
121355887.1
              Case 19-11915-BLS         Doc 268       Filed 12/06/19      Page 13 of 31



under all applicable provisions of the Bankruptcy Code, including sections 105(a), 363(b), 363(f)

and 363(m) of the Bankruptcy Code and all of the applicable requirements of such sections have

been complied with in respect of the transactions contemplated by the Purchase Agreement.

         Z.    Legal and Factual Bases. The legal and factual bases set forth in the Motion and

at the Sale Hearing establish just cause for the relief granted herein.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.    The relief requested in the Motion is granted as set forth herein.

         2.    Any and all objections and responses to the Motion, the entry of this Sale Order,

the Sale or the relief granted herein that have not been withdrawn with prejudice, waived, settled,

or resolved, and all reservations of rights included therein, are hereby overruled and denied on

the merits with prejudice.

         3.    Notice of the Motion, the Bidding Procedures Order, the Bidding Procedures

Hearing, the Sale Hearing, and the Sale was fair and equitable under the circumstances and

complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002,

and 6004. The Court’s findings of fact and conclusions of law in the Bidding Procedures Order,

including the record of the Bidding Procedures Hearing, are incorporated herein by reference.

         4.    No appeal, motion to reconsider, or similar pleading has been filed with respect to

the Bidding Procedures Order, and the Bidding Procedures Order is a final order of the Court,

has not been vacated, withdrawn, rescinded, or amended and remains in full force and effect.

                             Approval of the Sale of the Sold Assets

         5.    The Purchase Agreement and all other ancillary documents, and all of the terms

and conditions thereof, including the Sale, are hereby approved in all respects.

         6.    Pursuant to section 363 of the Bankruptcy Code, entry by the Debtors into the

Purchase Agreement is hereby authorized and approved as a valid exercise of the Debtors’
                                                 13
121355887.1
              Case 19-11915-BLS         Doc 268       Filed 12/06/19    Page 14 of 31



business judgment. Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are

authorized to continue performance under and make all payments required by the Purchase

Agreement and all other ancillary documents as and when due thereunder without further order

of this Court. Pursuant to section 363(b) of the Bankruptcy Code, the Debtors, acting by and

through their existing agents, representatives and officers, are authorized and empowered,

without further order of this Court, to take any and all actions (or, as applicable, cause or direct

any of their respective direct or indirect Subsidiaries to take any and all actions) necessary,

appropriate or desirable to: (a) consummate the Sale pursuant to and in accordance with the

terms and conditions of the Purchase Agreement; (b) transfer and assign to the Buyer or the

applicable Buyer Designees all of the respective rights, title, and interests to all assets, property,

licenses, and rights to be conveyed by them in accordance with the terms and conditions of the

Purchase Agreement; and (c) execute and deliver, perform under, consummate, and implement

the Purchase Agreement, the Intercompany Termination Agreement, if applicable, and all

additional agreements, instruments and documents that may be reasonably necessary, appropriate

or desirable to implement the Purchase Agreement and the Sale, including any other ancillary

documents, deeds, assignments, stock powers, transfers of membership or partnership interests

and other instruments of transfer, or as may be reasonably necessary or appropriate to the

performance of the obligations as contemplated by the Purchase Agreement and such other

ancillary documents. Neither the Buyer nor any Debtor shall have any obligation to proceed

with the Closing under the Purchase Agreement until all conditions precedent to its obligations to

do so have been met, satisfied, or waived.

         7.    The Debtors are authorized to file or cause to be filed with the secretary of state of

any state or other applicable officials of any applicable Governmental Units (as defined in



                                                 14
121355887.1
              Case 19-11915-BLS         Doc 268        Filed 12/06/19   Page 15 of 31



section 101(27) of the Bankruptcy Code), any and all certificates, agreements, amendments,

instruments or documents necessary or appropriate to effectuate the transactions contemplated by

the Purchase Agreement, any related agreements and this Sale Order, including amended and

restated certificates or articles of incorporation and by-laws or certificates or articles of

amendment, and all such other actions, filings, or recordings as may be required under

appropriate provisions of the applicable laws of all applicable Governmental Units or as any of

the officers of the Debtors may determine are necessary or appropriate. The execution of any

such document or the taking of any such action shall be, and hereby is, deemed conclusive

evidence of the authority of such person to so act.

         8.    This Sale Order shall be binding in all respects upon the Debtors, their estates, all

creditors, all holders of equity interests in the Debtors, all holders of any Interests or Claims

against any Debtor, any holders of Interests or Claims against or on all or any portion of the Sold

Assets, all counterparties to any executory contract or unexpired lease of the Debtors, the Buyer,

any trustees, examiners, or other fiduciary under any section of the Bankruptcy Code, if any,

subsequently appointed in any of the Debtors’ chapter 11 cases or upon a conversion to chapter 7

under the Bankruptcy Code of any of the Debtors’ chapter 11 cases, and any filing agents, filing

officers, title agents, recording agencies, secretaries of state, or other persons and entities who

may be required by operation of law, the duties of their office or contract, to accept, file, register,

or otherwise record or release any documents or instruments or who may be required to report or

insure any title in or to the Sold Assets. The terms and provisions of the Purchase Agreement

and this Sale Order shall inure to the benefit of the Debtors, their estates and their creditors, the

Buyer Parties, and any other affected third parties, including all persons asserting any Interests or

Claims in the Sold Assets, notwithstanding any subsequent appointment of any trustee(s), party,



                                                  15
121355887.1
              Case 19-11915-BLS         Doc 268       Filed 12/06/19    Page 16 of 31



entity, or other fiduciary under any section of any chapter of the Bankruptcy Code, as to which

trustee(s), party, entity, or other fiduciary such terms and provisions likewise shall be binding.

Nothing contained in any chapter 11 plan confirmed in any of these chapter 11 cases, any order

confirming any such chapter 11 plan or any order approving wind-down or dismissal of any of

these chapter 11 cases or any subsequent chapter 7 cases (including any discharge of claims

thereunder) shall alter, conflict with or derogate from the provisions of this Sale Order or the

Purchase Agreement, and to the extent of any conflict or derogation between this Sale Order or

the Purchase Agreement and such future plan or order, the terms of this Sale Order and the

Purchase Agreement shall control. This Sale Order shall survive any dismissal or conversion of

any of these chapter 11 cases.

                                 Sale and Transfer of Sold Assets

         9.    Pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy Code, upon the

Closing Date or such other date as set forth in the Purchase Agreement, and pursuant to and

except as otherwise set forth in the Purchase Agreement, the Sold Assets shall be transferred to

the Buyer or any Buyer Designee free and clear of all encumbrances, claims, interests, liens,

mortgages, restrictions, hypothecations, charges, indentures, loan agreements, instruments,

collective bargaining agreements, leases, licenses, options, deeds of trust, security interests, other

interests, conditional sale or other title retention agreements, pledges, and other liens (including

mechanics’, materialman’s, and other consensual and non-consensual liens and statutory liens),

judgments, demands, encumbrances, rights of first refusal, offsets, contracts, recoupment, rights

of recovery, claims for reimbursement, contribution, indemnity, exoneration, products liability,

alter-ego, environmental, or tax, whether federal or state, decrees of any court or foreign or

domestic governmental entity, or charges of any kind or nature, if any, including any restriction

on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership,
                                                 16
121355887.1
              Case 19-11915-BLS       Doc 268        Filed 12/06/19   Page 17 of 31



debts arising in any way in connection with any agreements, acts, or failures to act, including any

pension liabilities, retiree medical benefit liabilities, liabilities related to the Employee

Retirement Income Security Act of 1974, liabilities related to the Internal Revenue Code, or any

other liability relating to Debtors’ current and former employees, including any withdrawal

liabilities (under any multiemployer pension plans or otherwise) or liabilities under any

collective bargaining agreement or labor practice agreement, of the Debtors or any of the

Debtors’ predecessors, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or

unperfected, allowed or disallowed, contingent or non-contingent, liquidated or unliquidated,

matured or unmatured, asserted or unasserted, material or non-material, or disputed or

undisputed, accruing or arising prior to the Closing Date or such other date as set forth in the

Purchase Agreement, as applicable, and whether imposed by agreement, understanding, law,

equity or otherwise, including claims otherwise arising under doctrines of successor liability

(other than Assumed Liabilities and Permitted Encumbrances) (collectively, the “Interests or

Claims”), with all such Interests or Claims to attach to the proceeds of the Sale in the order of

their priority, with the same validity, force, and effect that they now have as against the Sold

Assets, subject to any claims, setoffs, deductions, offsets, and defenses the Debtors may possess

with respect to such Interests or Claims. Without limiting the generality of the foregoing,

“Interests or Claims” shall include any and all liabilities or obligations whatsoever arising under

or out of, in connection with, or in any way relating to (in each case, other than Assumed

Liabilities and Permitted Encumbrances): (1) any labor agreements or any of the employee

benefit plans, including any Interests or Claims related to unpaid contributions or current or

potential withdrawal or termination liability; (2) any of the Debtors’ collective bargaining



                                                17
121355887.1
               Case 19-11915-BLS       Doc 268       Filed 12/06/19    Page 18 of 31



agreements, if any; (3) the Worker Adjustment and Retraining Notification Act of 1988; or (4)

any of the Debtors’ current and former employees. Those holders of Interests or Claims who did

not object (or who ultimately withdrew their objections, if any) to the Sale are deemed to have

consented pursuant to section 363(f)(2) of the Bankruptcy Code. Those holders of Interests or

Claims who did object that have an interest in the Sold Assets could be compelled in a legal or

equitable proceeding to accept money satisfaction of such Interest or Claim pursuant to section

363(f)(5) or fall within one or more of the other subsections of section 363(f) of the Bankruptcy

Code and are therefore adequately protected by having their Interests or Claims that constitute

interests in the Sold Assets, if any, attach solely to the proceeds of the Sale ultimately

attributable to the property in which they have an interest, in the same order of priority and with

the same validity, force and effect that such holders had prior to the Sale, subject to any claims,

setoffs, deductions, offsets, and defenses of the Debtors to such Interests or Claims.

         10.    On the Closing Date or such other date as set forth in the Purchase Agreement,

this Sale Order shall be construed and shall constitute for any and all purposes a full and

complete general assignment, conveyance, and transfer of all of the Sold Assets or a bill of sale

transferring good and marketable title in such Sold Assets to the Buyer or the applicable Buyer

Designees pursuant to the terms and allocations set forth in the Purchase Agreement.

         11.    All persons are prohibited and enjoined from taking any action to adversely affect

or interfere with the ability of the Debtors to transfer the Sold Assets to the Buyer or the

applicable Buyer Designees in accordance with the Purchase Agreement and this Sale Order;

provided, however, that the Debtors shall not be responsible for any defense or other costs

associated with the enforcement of the foregoing.




                                                18
121355887.1
               Case 19-11915-BLS      Doc 268       Filed 12/06/19   Page 19 of 31



         12.    Subject to the terms and conditions of this Sale Order, the transfer of the Sold

Assets to the Buyer or the applicable Buyer Designees pursuant to the Purchase Agreement and

the consummation of the Sale and any related actions contemplated thereby do not require any

consents other than as specifically provided for in the Purchase Agreement, constitute a legal,

valid, and effective transfer of the Sold Assets, notwithstanding any requirement for approval or

consent by any person, and shall vest the Buyer and the applicable Buyer Designees with the

right, title, and interest of the Sellers in and to the Sold Assets as set forth in the Purchase

Agreement, as applicable, free and clear of all Interests or Claims of any kind or nature

whatsoever (except as otherwise expressly assumed under, or permitted by, the Purchase

Agreement).

         13.    To the maximum extent permitted under applicable law, the Buyer Parties, to the

extent provided by the Purchase Agreement, shall be authorized, as of the Closing Date, to

operate under any license, permit, registration, and governmental authorization or approval of the

Sellers constituting Sold Assets, and all such licenses, permits, registrations, and governmental

authorizations and approvals are deemed to have been, and hereby are directed to be, transferred

as of the Closing Date as provided by the Purchase Agreement. To the extent provided by

section 525 of the Bankruptcy Code, no Governmental Unit may revoke or suspend any grant,

permit, or license relating to the operation of the Sold Assets on account of the filing or

pendency of these chapter 11 cases or the consummation of the Sale. Any and all documents and

instruments necessary and appropriate to consummate the Sale set forth in the Purchase

Agreement shall be binding upon and shall govern acts of each and every federal, state, and local

governmental agency or department. This Sale Order is deemed to be in recordable form




                                               19
121355887.1
               Case 19-11915-BLS       Doc 268       Filed 12/06/19   Page 20 of 31



sufficient to be placed in the filing or recording system of each and every federal, state, or local

government agency, department, or office.

         14.    All entities that are presently, or on the Closing Date may be, in possession of

some or all of the Sold Assets (wherever located) are hereby directed to surrender possession of

such Sold Assets to the Buyer, any Buyer Designees or their respective successors and assigns

on the Closing Date.

         15.    Upon consummation of the Sale set forth in the Purchase Agreement, if any

person or entity that has filed financing statements, mortgages, mechanic’s liens, lis pendens, or

other documents or agreements evidencing Interests or Claims against or in the Sold Assets shall

not have delivered to the Debtors prior to the Closing Date, in proper form for filing and

executed by the appropriate parties, termination statements, instruments of satisfactions, releases

of all Interests or Claims that the person or entity has with respect to the Sold Assets (unless

otherwise assumed under, or permitted by, the Purchase Agreement), or otherwise, then (a) the

Debtors are hereby authorized to execute and file such statements, instruments, releases and

other documents on behalf of the person or entity with respect to the Sold Assets and (b) the

Buyer is hereby authorized to file, register, or otherwise record a certified copy of this Sale

Order, which, once filed, registered or otherwise recorded, shall constitute conclusive evidence

of the release of all Interests or Claims in the Sold Assets of any kind or nature (except as

otherwise assumed under, or permitted by, the Purchase Agreement); provided that,

notwithstanding anything in this Sale Order or the Purchase Agreement to the contrary, the

provisions of this Sale Order shall be self-executing, and neither the Debtors nor the Buyer shall

be required to execute or file releases, termination statements, assignments, consents, or other

instruments in order to effectuate, consummate, and implement the provisions of this Sale Order



                                                20
121355887.1
               Case 19-11915-BLS       Doc 268       Filed 12/06/19   Page 21 of 31



and the Purchase Agreement. For the avoidance of doubt, upon consummation of the Sale as set

forth in the Purchase Agreement, the Buyer is authorized to file termination statements, lien

terminations, or other amendments in any required jurisdiction to remove and record, notice

filings or financing statements recorded to attach, perfect, or otherwise notice any lien or

encumbrance that is extinguished or otherwise released pursuant to this Sale Order under section

363 and the related provisions of the Bankruptcy Code.

         16.    Except to the extent included in Assumed Liabilities or Permitted Encumbrances,

or to enforce the Purchase Agreement, all persons and/or entities, including all lenders, debt

security holders, equity security holders, governmental, tax, and regulatory authorities, parties to

executory contracts and unexpired leases, contract counterparties, customers, licensors, litigation

claimants, employees and former employees, dealers and sale representatives, and trade or other

creditors holding Interests or Claims against the Debtors or the Sold Assets, arising under or out

of, in connection with, or in any way relating to, the Sold Assets or the transfer of the Sold

Assets, hereby are forever barred, estopped and permanently enjoined from asserting any

Interests or Claims (including, without limitation, taking any of the following actions: (a)

commencing or continuing in any manner any action or other proceeding; (b) enforcing,

attaching, collecting or recovering in any manner any judgment, award, decree, or order; (c)

creating, perfecting, or enforcing any Interest or Claim; (d) asserting an Interest or Claim as a

setoff, right of subrogation or recoupment of any kind against any obligation due; (e)

commencing or continuing any action in any manner or place that does not comply, or is

inconsistent, with the provisions of this Sale Order or the agreements or actions contemplated or

taken in respect thereof; or (f) interfering with, preventing, restricting, prohibiting or otherwise

enjoining the consummation of the Sale) (i) relating to the Sold Assets or the transfer of the Sold



                                                21
121355887.1
               Case 19-11915-BLS       Doc 268        Filed 12/06/19   Page 22 of 31



Assets against the Buyer, any Buyer Designee, any of their respective successors, assigns,

officers, directors, managers, members, partners, principals and direct and indirect equityholders,

any of their respective property or the Sold Assets or (ii) relating to the transfer of the Sold

Assets against any of the Acquired RAIT Entities, any of their respective successors, assigns,

officers, directors, managers, members, partners, principals and direct and indirect equityholders

or any of their respective property, in each case other than Assumed Liabilities.

         17.     No such persons or entities shall assert or pursue any such Interest or Claim

against any of the Buyer Parties or any of their respective assets or property.

         18.    Each of the Buyer, each Buyer Designee, each of their Affiliates, successors or

assigns and each of their respective members, partners, principals and direct and indirect

equityholders (or equivalent), is not and shall not be: (a) deemed a “successor” in any respect to

any Debtor or any Debtor’s estate as a result of the consummation of the transactions

contemplated by the Purchase Agreement or any other event occurring in the Debtors’ chapter 11

cases under any theory of law or equity; (b) deemed to have, de facto or otherwise, merged or

consolidated with or into any Debtor or any Debtor’s estate; (c) deemed to have a common

identity with any Debtor; (d) deemed to have a continuity of enterprise with any Debtor; or (e)

deemed to be a continuation or substantial continuation of any Debtor or any enterprise of any

Debtor. Each of the Acquired RAIT Entities and each of their respective successors, assigns,

members, partners, principals and direct and indirect equityholders (or equivalent), shall not be,

as a result of the consummation of the transactions contemplated by the Purchase Agreement: (a)

deemed a “successor” in any respect to any Debtor or any Debtor’s estate; (b) deemed to have,

de facto or otherwise, merged or consolidated with or into any Debtor or any Debtor’s estate; (c)

deemed to have a common identity with any Debtor; (d) deemed to have a continuity of



                                                 22
121355887.1
               Case 19-11915-BLS       Doc 268        Filed 12/06/19   Page 23 of 31



enterprise with any Debtor; or (e) deemed to be a continuation or substantial continuation of any

Debtor or any enterprise of any Debtor. Each of the Buyer Parties shall not assume, nor be

deemed to assume, or in any way be responsible for any liability or obligation of any Debtor

and/or any Debtor’s estate including, but not limited to, any bulk sales law, successor liability,

liability or responsibility for any claim against any Debtor or against an insider of any Debtor, or

similar liability, in each case, except as otherwise expressly provided in the Purchase Agreement.

Except as otherwise set forth in the Purchase Agreement, the transfer of the Sold Assets to the

Buyer or its designees, successors or assigns under the Purchase Agreement shall not result in: (i)

any of the Buyer Parties or any of their respective officers, directors, managers, members,

partners, principals and direct and indirect equityholders (or equivalent), or the Sold Assets,

having any liability or responsibility for any claim against any of the Debtors or against an

insider of any of the Debtors; (ii) any of the Buyer Parties or any of their respective officers,

directors, managers, members, partners, principals and direct and indirect equityholders (or

equivalent), or the Sold Assets, having any liability whatsoever with respect to or be required to

satisfy in any manner, whether at law or in equity, whether by payment, setoff or otherwise,

directly or indirectly, any Interests or Claims; or (iii) any of the Buyer Parties or any of their

respective officers, directors, managers, members, partners, principals and direct and indirect

equityholders (or equivalent), or the Sold Assets, having any liability or responsibility to any of

the Debtors except, in each case, as is expressly set forth in the Purchase Agreement.

         19.    Without limiting the effect or scope of the foregoing, as of the Closing Date, each

of the Buyer Parties and its respective officers, directors, managers, members, partners,

principals and direct and indirect equityholders (or equivalent), shall have no successor or

vicarious liabilities of any kind or character with respect to the applicable Sold Assets, including,



                                                 23
121355887.1
              Case 19-11915-BLS        Doc 268        Filed 12/06/19   Page 24 of 31



but not limited to: (a) any employment or labor agreements or the termination thereof; (b) any

pension, welfare, compensation or other employee benefit plans, agreements, practices and

programs, including, without limitation, any pension plan of or related to any of the Debtors or

any of the Debtors’ predecessors or any current or former employees of any of the foregoing, or

the termination of any of the foregoing; (c) the Debtors’ business operations or the cessation

thereof; (d) any litigation involving one or more of the Debtors (provided, however, that, for the

avoidance of doubt, this clause (d) shall not apply to any direct, existing liability of any Acquired

RAIT Entity with respect to any such litigation that involves both one or more Debtors and one

or more Acquired RAIT Entities); (e) any claims of any former employees of any of the Debtors;

and (f) any employee, workers’ compensation, occupational disease or unemployment or

temporary disability related law, including, without limitation, claims that might otherwise arise

under or pursuant to: (i) the Employee Retirement Income Security Act of 1974, as amended; (ii)

the Fair Labor Standards Act; (iii) Title VII of the Civil Rights Act of 1964; (iv) the Federal

Rehabilitation Act of 1973; (v) the National Labor Relations Act; (vi) the Worker Adjustment

and Retraining Notification Act of 1988; (vii) the Age Discrimination and Employee Act of 1967

and Age Discrimination in Employment Act, as amended; (viii) the Americans with Disabilities

Act of 1990; (ix) the Consolidated Omnibus Budget Reconciliation Act of 1985; (x) the

Multiemployer Pension Plan Amendments Act of 1980; (xi) state and local discrimination laws;

(xii) state and local unemployment compensation laws or any other similar state and local laws;

(xiii) state workers’ compensation laws; (xiv) any other state, local or federal employee benefit

laws, regulations or rules or other state, local or federal laws, regulations or rules relating to,

wages, benefits, employment or termination of employment with any or all of the Debtors or any

of the Debtors’ predecessors; (xv) any antitrust laws; (xvi) any product liability or similar laws,



                                                 24
121355887.1
               Case 19-11915-BLS          Doc 268     Filed 12/06/19    Page 25 of 31



whether state or federal or otherwise; (xvii) any environmental laws, rules, or regulations,

including,     without   limitation,   under   the    Comprehensive     Environmental      Response,

Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar state statutes; (xviii) any

bulk sales or similar laws; (xix) any federal, state or local tax statutes, regulations or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended; or (xx) any

common law doctrine of de facto merger or successor or transferee liability, successor-in-interest

liability theory or any other theory of or related to successor liability, whether known or

unknown as of the Closing Date, now existing or hereafter arising, whether asserted or

unasserted, fixed or contingent, or liquidated or unliquidated with respect to any of the Debtors

or any obligations of any of the Debtors arising prior to the Closing Date, including, but not

limited to, liabilities on account of any taxes arising, accruing or payable under, out of, in

connection with, or in any way relating to, the Sold Assets or the Purchase Agreement, except as

otherwise set forth in this Sale Order.

         20.    The Debtors shall not take any action (including by tax reporting or otherwise)

which would cause the Sale not to be treated as a taxable sale of assets for federal income tax

purposes. Until the first day following the end of the tax year in which the Sale is consummated,

(a) RAIT Financial Trust shall not take or omit to take any action if such action or omission

could cause RAIT Financial Trust to not be organized or operated in conformity with the

requirements for qualification and taxation as a real estate investment trust under 26 U.S.C. §

856 (“REIT”), and (b) Debtors shall not make any payment, distribution or other disposition of

cash proceeds of the Sale to the extent such payment, distribution or other disposition would

reduce the cash and cash equivalents held by RAIT Financial Trust below the minimum amount




                                                 25
121355887.1
               Case 19-11915-BLS       Doc 268       Filed 12/06/19   Page 26 of 31



required for RAIT Financial Trust to continue to satisfy the necessary asset test to qualify as a

REIT.

         21.    As of and after the Closing Date: (a) each of the Debtors’ creditors is hereby

authorized and directed to execute such documents and take all other actions as may be

necessary to release its Interests or Claims in the Sold Assets (if any) as such Interests or Claims

may have been recorded or may otherwise exist; and (b) any Sold Asset that may be subject to a

statutory or mechanic’s lien shall be turned over and such liens shall attach to the proceeds of the

Sale in the same priority they currently enjoy with respect to the Sold Assets.

         22.    The Debtors hereby release and forever discharge the Buyer, any Buyer Designee

and their respective successors, assigns, officers, directors, managers, members, partners,

principals and direct and indirect equityholders (or equivalent) from any and all claims, causes of

action, obligations, liabilities, demands, losses, costs and expenses of any kind, character or

nature whatsoever, known or unknown, fixed or contingent, or direct or derivative, relating to the

sale and assignment of the Sold Assets pursuant to the Purchase Agreement; provided, however,

that nothing herein shall release or discharge the Buyer from (a) any obligations under the

Purchase Agreement or related documents or (b) any Claim that the Debtors have or may have

against any Person that serves as a collateral manager, servicer, trustee, agent or in a similar

capacity, with respect to any asset or obligations of the RAIT Entities.

         23.    Subject to the Purchase Agreement, the Buyer is hereby authorized in connection

with the consummation of the Sale to transfer or direct the transfer of any or all of the Sold

Assets (or any rights to acquire the Sold Assets, including the right to directly acquire the Equity

Interests of St. Pete Beach Holdings, LLC in accordance with Section 5.3 of the Purchase

Agreement) to any Buyer Designee in a manner as it, in its sole and absolute discretion, deems



                                                26
121355887.1
               Case 19-11915-BLS        Doc 268         Filed 12/06/19   Page 27 of 31



appropriate and to assign, sublease, sublicense, transfer or otherwise dispose of any of the Sold

Assets to a Buyer Designee with all of the rights and protections accorded under this Sale Order

and the Purchase Agreement, and the Debtors shall cooperate with and take all actions requested

by the Buyer to effectuate any of the foregoing.

                                       Additional Provisions

         24.    Stay Relief. The automatic stay pursuant to section 362 is hereby lifted with

respect to the Debtors solely to the extent necessary, without further order of this Court, to allow

the Buyer or its designees, successors or assigns to: (a) deliver any notice provided for in the

Purchase Agreement and any ancillary documents; and (b) take any and all actions permitted

under the Purchase Agreement and any ancillary documents in accordance with the terms and

conditions thereof. Except to the extent specifically provided for in this Sale Order, nothing in

this Sale Order shall modify, lift, or in any way effect the automatic stay pursuant to section 362

with respect to the Debtors, their estates or their property.

         25.    Bulk Transfer Laws. Each of the Sellers and the Buyer hereby waive, and shall

be deemed to waive, any requirement of compliance with, and any claims related to non-

compliance with, the provisions of any bulk sales, bulk transfer, or similar law of any jurisdiction

that may be applicable.

         26.    Non-Interference. Following the Closing Date, no holder of an Interest or Claim

in or against the Debtors or the Sold Assets shall interfere with the Buyer Parties’ title to or use

and enjoyment of the Sold Assets based on or related to such Interest or Claim or any actions that

the Debtors may take in these chapter 11 cases or any successor cases.

         27.    Authorization. The Debtors, including their respective officers, employees and

agents, are hereby authorized to execute such documents and do such acts as are necessary,

appropriate or desirable to carry out the transactions contemplated by the terms and conditions of
                                                   27
121355887.1
               Case 19-11915-BLS       Doc 268        Filed 12/06/19   Page 28 of 31



the Purchase Agreement and this Sale Order (including, without limitation, causing their

respective direct and indirect Subsidiaries to execute documents, transfer the Purchased Assets

owned by such Subsidiaries or take other actions that are necessary, appropriate or desirable to

carry out the transactions contemplated by the terms and conditions of the Purchase Agreement

and this Sale Order). The Debtors shall be, and they hereby are, authorized to take all such

actions as may be necessary, appropriate or desirable to effectuate the terms of the Purchase

Agreement, the Intercompany Termination Agreement, if applicable, this Sale Order and the

relief granted pursuant to this Sale Order (including, without limitation, causing their respective

direct and indirect Subsidiaries to take all actions that are necessary, appropriate or desirable to

effectuate the terms of the Purchase Agreement, the Intercompany Termination Agreement, this

Sale Order and the relief granted pursuant to this Sale Order).

         28.    Good Faith. The Sale contemplated by the Purchase Agreement is undertaken by

the Buyer (including any Buyer Designees or any of the Buyer’s or the Buyer Designees’

respective Affiliates, successors and assigns) without collusion and in good faith, as that term is

defined in section 363(m) of the Bankruptcy Code, and accordingly, the reversal or modification

on appeal of the authorization provided herein to consummate the Sale shall not affect the

validity of the Sale (including the sale of the Sold Assets free and clear of all Interests or Claims

(unless otherwise assumed under, or permitted by, the Purchase Agreement)), unless such

authorization and consummation of the Sale are duly stayed pending such appeal. The Buyer

(including any Buyer Designees or any of the Buyer’s or the Buyer Designees’ respective

Affiliates, successors and assigns) is a good-faith buyer within the meaning of section 363(m) of

the Bankruptcy Code and, as such, is entitled to the full protections of section 363(m) of the

Bankruptcy Code. As a good-faith purchaser of the Sold Assets, the Buyer (including any Buyer



                                                 28
121355887.1
               Case 19-11915-BLS       Doc 268        Filed 12/06/19   Page 29 of 31



Designees or any of the Buyer’s or the Buyer Designees’ respective Affiliates, successors and

assigns) has not colluded with any of the other bidders, potential bidders, or any other parties

interested in the Sold Assets, and therefore neither the Debtors nor any successor in interest to

the Debtors’ estates nor any other party in interest shall be entitled to bring an action against the

Buyer, any Buyer Designees or any of the Buyer’s or the Buyer Designees’ respective Affiliates,

successors and assigns, as a result thereof, and the sale of the Sold Assets may not be avoided, in

each case pursuant to section 363(n) of the Bankruptcy Code.

         29.    Cooperation. From time to time, as and when requested by any party, each party

to the Purchase Agreement shall execute and deliver, or cause to be executed and delivered, all

such documents and instruments and shall take, or cause to be taken, all such further or other

actions as such other party may reasonably deem necessary or desirable to consummate the Sale,

including such actions as may be necessary to vest, perfect or confirm, of record or otherwise, in

the Buyer or the applicable Buyer Designees, its right, title and interest in and to the Sold Assets.

         30.    Chapter 11 Plan. Nothing contained in any plan of reorganization or liquidation,

or order of any type or kind entered in these chapter 11 cases, any subsequent chapter 7 or

chapter 11 case of the Debtors, or any related proceeding subsequent to entry of this Sale Order,

shall conflict with or derogate from the provisions of the Purchase Agreement or the terms of this

Sale Order.     The failure specifically to include any particular provisions of the Purchase

Agreement including any of the documents, agreements, or instruments executed in connection

therewith in this Sale Order shall not diminish or impair the efficacy of such provision,

document, agreement, or instrument, it being the intent of this Court that the Purchase

Agreement and each such document, agreement or instrument be authorized and approved in its

entirety.



                                                 29
121355887.1
               Case 19-11915-BLS      Doc 268       Filed 12/06/19   Page 30 of 31



         31.    Computations of Time-Periods. All time periods set forth in this Sale Order shall

be calculated in accordance with Bankruptcy Rule 9006(a).

         32.    Sale Order Governs In Event of Inconsistencies. To the extent that this Sale

Order is inconsistent with any prior order or pleading with respect to the Motion in these chapter

11 cases, the terms of this Sale Order shall govern. To the extent of any conflict between the

terms of this Sale Order and the Purchase Agreement (including all ancillary documents

executed in connection therewith), the terms of this Sale Order shall govern.

         33.    Modifications. The Purchase Agreement and any related agreements, documents

or other instruments may be modified, amended or supplemented by the parties thereto in

accordance with the terms thereof without further order of this Court.

         34.    Non-Severability.   The provisions of this Sale Order are nonseverable and

mutually dependent.

         35.    No Stay. Notwithstanding the provisions of Bankruptcy Rules 6004(h) or 7062 or

any applicable provisions of the Local Bankruptcy Rules, this Sale Order shall not be stayed after

the entry hereof, but shall be effective and enforceable immediately upon entry, and the fourteen

(14) day stay provided in Bankruptcy Rules 6004(h) is hereby expressly waived and shall not

apply.




                                               30
121355887.1
               Case 19-11915-BLS       Doc 268       Filed 12/06/19   Page 31 of 31



         36.    Retention of Jurisdiction. This Court shall retain jurisdiction to, among other

things, interpret, implement, and enforce the terms and provisions of this Sale Order and the

Purchase Agreement, all amendments thereto, any waivers and consents thereunder and of each

of the agreements executed in connection therewith to which the Debtors are a party or which

have been assigned by the Debtors to the Buyer or the applicable Buyer Designees, and to

adjudicate, if necessary, any and all disputes concerning or relating in any way to the Sale.




Dated: December 6th, 2019                         BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Wilmington, Delaware                              JUDGE




                                                31
121355887.1
